The evidence supported the verdict, and the court did not err in overruling the motion for new trial.
                       DECIDED SEPTEMBER 16, 1942.
The defendant's motion for new trial was overruled and he excepted. The sheriff testified positively that at the time he arrested the defendant he was in possession of four pints of non-tax-paid whisky which the defendant held in his hand. He stated to the sheriff: "Luther, you have caught me." In his statement the defendant denied possession of whisky. The jury believed the sheriff and returned a verdict against the defendant. Counsel contends that, since one Blake Potts pleaded guilty to the illegal possession of the same whisky, the conviction of the defendant was illegal. If it be conceded that the plea of guilty of Potts involved the same whisky, still this would not acquit the defendant. All who are concerned, directly or indirectly, in *Page 15 
the commission of a misdemeanor are principals. The evidence sustained the verdict.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.